[Cite as State v. Cole, 2021-Ohio-2445.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                           No. 110076
                 v.                              :

GEORGE ALLEN COLE,                               :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: July 15, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
          Case Nos. CR-14-588878-B, CR-14-589681-A, and CR-14-590944-B


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Katherine Mullin and Gregory J. Ochocki,
                 Assistant Prosecuting Attorneys, for appellee.

                 Patituce & Associates, L.L.C., and Joseph Patituce, for
                 appellant.
SEAN C. GALLAGHER, J.:

               George Allen Cole (“Cole”) appeals the trial court’s denial of his

petition for postconviction relief. We affirm.

               This is not Cole’s first foray into the appellate world. In State v. Cole,

8th Dist. Cuyahoga Nos. 103187, 103188, 103189, and 103190, 2016-Ohio-2936,

Cole’s convictions for six burglaries between July and August 2014 were affirmed.

Id. The trial court imposed an aggregate term of imprisonment of 23 years. Cole’s

codefendants, his girlfriend Danielle Panagopoulos and his brother John Cole

(“John”), were also indicted and convicted as co-conspirators, and Panagopoulos

testified at Cole’s trial based on a plea agreement she reached with the state. Id. at

¶ 2, 22. After the direct appeal, Cole’s timely motion for postconviction relief was

denied without a hearing. In State v. Cole, 8th Dist. Cuyahoga No. 106930, 2019-

Ohio-3089, the panel remanded the matter to the trial court over confusion with

affidavits Cole intended to file in support of the petition for postconviction relief. Id.

Cole inadvertently attached the affidavits to his motion for appointment of counsel,

which was summarily denied given the civil nature of the proceeding. The panel

concluded that the trial court had not reviewed the two affidavits in rendering its

conclusion that Cole failed to support his motion with evidence. Id. at ¶ 25. The

matter was remanded for the purpose of permitting the trial court to review the

affidavits that had been buried in Cole’s postconviction filings. Id.

               Those affidavits were from the codefendants. John asserted that Cole

lacked knowledge of the stolen credit card that Cole personally used at a convenience
store and that Panagopoulos was the driver of the vehicle related to the allegations

in one of the six cases under which Cole was indicted. John also claimed that had

he been called to testify at Cole’s trial, he would have presented this information.

John alleged that he told Cole’s attorney of this desire to testify “countless” times.

Panagopoulos, Cole’s significant other, claimed that she perjured herself at Cole’s

trial in exchange for a plea deal she entered for her part in the burglaries. She claims

the state pressured her through a plea offer in exchange for her testimony

incriminating Cole in the string of burglaries. After considering the affidavits on

remand, the trial court noted that the affidavits were from Cole’s codefendants, who

shared familial or romantic relationships with Cole. The trial court found little

credibility in the affidavits and again denied the petition without conducting an

evidentiary hearing.

               A petition for postconviction relief is of statutory creation. “The

postconviction relief process is a civil collateral attack on a criminal judgment, in

which the petitioner may present constitutional issues to the court that would

otherwise be impossible to review because the evidence supporting the issues is not

contained in the record of the petitioner’s criminal conviction.” State v. Curry, 8th

Dist. Cuyahoga No. 108088, 2019-Ohio-5338, ¶ 12, citing State v. Calhoun, 86 Ohio

St.3d 279, 281, 714 N.E.2d 905 (1999), and State v. Carter, 10th Dist. Franklin No.

13AP-4, 2013-Ohio-4058, ¶ 15. “[C]ourts are not required to hold a hearing in every

postconviction case.” (Citations omitted.) State ex rel. Madsen v. Jones, 106 Ohio

St.3d 178, 2005-Ohio-4381, 833 N.E.2d 291, ¶ 10. Before granting a hearing on a
petition for postconviction relief, “the court shall determine whether there are

substantive grounds for relief.” R.C. 2953.21(D). “In making such a determination,

the court shall consider, in addition to the petition, the supporting affidavits, and

the documentary evidence, all the files and records pertaining to the proceedings

against the petitioner * * *.” Id.

                A trial court’s ruling on a petition for postconviction relief is reviewed

for an abuse of discretion. Curry at ¶ 15, citing State v. Gondor, 112 Ohio St.3d 377,

2006-Ohio-6679, 860 N.E.2d 77, ¶ 45. “The trial court does not abuse its discretion

in dismissing a petition without a hearing if (1) the petitioner fails to set out

sufficient operative facts to establish substantive grounds for relief, or (2) the

operation of res judicata prohibits the claims made in the petition.” Id., citing State

v. Abdussatar, 8th Dist. Cuyahoga No. 92439, 2009-Ohio-5232, ¶ 15. Further, “a

trial court acts as a gatekeeper, determining whether a defendant will even receive a

hearing.” State v. Hines, 8th Dist. Cuyahoga No. 89848, 2008-Ohio-1927, ¶ 8, citing

Gondor. Through the trial court’s gatekeeping function in the postconviction

proceedings, the trial court “is entitled to deference, including the court’s decision

regarding the sufficiency of the facts set forth by the petitioner and the credibility of

the affidavits submitted.” Id., citing Calhoun.

               In this appeal, Cole claims that the trial court abused its discretion in

denying his petitions after declaring his codefendants’ affidavits to lack credibility.

On this point, Cole claims that the trial court erred in denying his petition without

hearing because the Ohio Supreme Court in Calhoun, a decision that permits the
trial court to review the credibility of interested affiants without a hearing, did not

have the benefit of the legislative amendments to R.C. 2953.21 that occurred in 2017.

Those amendments permit expanded discovery during the postconviction process.

According to Cole, the 2017 amendments supersede Calhoun’s conclusion that the

trial court must perform the gatekeeping function in considering affidavits from

persons interested in the defendant’s future.

               In S.B. 139, effective April 6, 2017, the legislature indeed added

several subdivisions to R.C. 2953.21 involving expanded discovery proceedings for

offenders sentenced to death.       See R.C. 2953.21(A)(1)(d)-(j).      Although the

legislature expanded the opportunity for discovery during the postconviction

process, that expanded discovery expressly applies to offenders sentenced to death.

As a result, the amended discovery procedures did not impact the conclusion

reached in Calhoun, 86 Ohio St.3d 279, 714 N.E.2d 905. Calhoun controls.

               “[A] trial court should give due deference to affidavits sworn to under

oath and filed in support of the petition, but [it] may, in the sound exercise of

discretion, judge the credibility of the affidavits in determining whether to accept

the affidavits as true statements of fact” in determining whether a hearing is

necessary. Id. at paragraph one of syllabus. In determining the credibility of

supporting affidavits in postconviction relief proceedings, Calhoun instructed that

the reviewing court should consider

      (1) whether the judge reviewing the postconviction relief petition also
      presided at the trial, (2) whether multiple affidavits contain nearly
      identical language, or otherwise appear to have been drafted by the
      same person, (3) whether the affidavits contain or rely on hearsay, (4)
      whether the affiants are relatives of the petitioner, or otherwise
      interested in the success of the petitioner’s efforts, and (5) whether the
      affidavits contradict evidence proffered by the defense at trial.

Id. at 285. In this case, the above factors support the trial court’s credibility

determinations or, as it may be, the trial court’s conclusion that the affidavits were

incredible.

               In this case, the trial judge presided over Cole’s trial and the affidavits

were from a relative or one interested in the success of Cole’s efforts. The affidavits

from the codefendants uniformly sought to downplay Cole’s role in the burglaries.

Panagopoulos’s affidavit expressly contradicted her trial evidence. Panagopoulos

claimed that her trial testimony was coerced based on the state’s plea offer, a

credibility issue that was extensively vetted during cross-examination at Cole’s trial.1

Courts have “repeatedly acknowledged the unreliability of recanting witnesses

stating that ‘newly discovered evidence which purportedly recants testimony given

at trial is looked upon with the utmost suspicion.’” State v. Corbin, 8th Dist.

Cuyahoga No. 73647, 1999 Ohio App. LEXIS 6386, 9 (Dec. 30, 1999); quoting State

v. Brooks, 8th Dist. Cuyahoga No. 65088, 1994 Ohio App. LEXIS 910 (Mar. 10,

1994), and State v. Germany, 8th Dist. Cuyahoga No. 63568, 1993 Ohio App. LEXIS

4687 (Sept. 30, 1993). Nothing in Panagopoulos’s affidavit presents any compelling




      1 Cole filed a written motion for acquittal under Crim.R. 29 in which he thoroughly
discussed Panagopoulos’s credibility issues considering her plea agreement. At that time,
Cole argued that Panagopoulos had no information tying Cole to the crimes and only
provided the incriminating information to avoid her own legal troubles.
reason to overcome the inherent skepticism through which the recanted testimony

is viewed.

               John’s affidavit, because he is not only a codefendant but also Cole’s

brother, is similarly questionable and inherently unreliable. Courts generally note

“the highly questionable nature of affidavits from family members.”           State v.

Caldwell, 8th Dist. Cuyahoga No. 73748, 1998 Ohio App. LEXIS 4220 (Sept. 10,

1998). Further, Cole only set out information pertaining to two of the six burglaries,

and that information was expressly contradicted with independent witness or

demonstrative evidence at trial.

               On that latter point, the trial evidence against Cole was extensive. As

for the stolen credit card that John questions, police identified surveillance video of

two men using the stolen credit card at a gas station. The store clerk testified at

Cole’s trial and identified “Cole, whom she happened to be related to, as the man

who used the stolen credit card.” Cole, 8th Dist. Cuyahoga Nos. 103187, 103188,

103189, and 103190, 2016-Ohio-2936, at ¶ 8. Cole had used the stolen credit card

to purchase items at the station, discrediting any claims by John that Cole knew

nothing about the stolen credit card. Id.

               In another burglary, Cole was identified by the victim through

surveillance video from another nearby gas station. Id. at ¶ 10. In that video, Cole

can be seen as one of two men, one of whom walked up to the victim’s driveway, and

Cole can be seen parking the vehicle on the victim’s street. Id. at ¶ 11. In a third

burglary, the state presented text messages between John and Cole describing the
pawning of the stolen item, and in yet another criminal episode, Cole drove

Panagopoulos and John to the pawn shop to sell stolen items that were connected

to an earlier burglary. Id. at ¶ 19, 21. Although the trial testimony was far more

extensive, the above identifications directly implicating Cole are not addressed in

Cole’s petition for postconviction relief despite the fact that the victims and

independent evidence identify Cole as a perpetrator of the crimes.

              Considering the totality of the evidence presented at trial, we cannot

conclude that the trial court abused its discretion in finding the affiants to be

incredible without a hearing. Cole has demonstrated no error. The sole assignment

of error presented for our review is overruled.

              The decision of the trial court is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


________________________________
SEAN C. GALLAGHER, JUDGE

MARY J. BOYLE, A.J., and
EMANUELLA D. GROVES, J., CONCUR